Notice of Allowance

Response to Arguments

Applicant’s arguments filed on June 28, 2022, with respect to claim(s) 1, 24 and 25 have been fully considered and are persuasive [see applicant’s arguments pg. 11]. 

Examiner’s Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A method of capturing usage data of a usage area comprising an automatic meter reading (AMR) device for broadcasting the usage data according to a sequence of radio-frequency (RF) channels via a frequency-hopping spread spectrum signal once during a bubble-up time, and wherein the usage area is provided with an RF receiver comprising an antenna and an RF receiver circuit comprising a tuner and a processor, the method comprising steps of: 
determining, with the processor of the RF receiver circuit, the sequence of RF channels, wherein each RF channel of the sequence of RF channels comprises a frequency assigned to a channel position, the RF channels of the sequence of RF channels being sequenced based on the channel positions, wherein the processor is configured to determine the sequence of RF channels by: 
determining, with the processor, a potential sequence of RF channels based on potential bubble-up times, wherein the potential sequence of RF channels comprises potential frequencies assigned to potential channel positions, the RF channels of the potential sequence of RF channels being sequenced based on the potential channel positions, wherein the processor is configured to determine the potential sequence of RF channels by: 
tuning, with the tuner, the RF receiver to a first frequency; 
receiving, with the antenna, a first usage data on the first frequency; 
tuning, with the tuner, the RF receiver to a subsequent frequency; 
receiving, with the antenna, a subsequent usage data on the subsequent frequency; 
determining, with the processor, a time elapsed between reception of the first usage data and reception of the subsequent usage data; and 
determining, with the processor, a potential channel position of the subsequent frequency for the potential sequence of RF channels based on the time elapsed between the reception of the first usage data and the reception of the subsequent usage data by calculating, with the processor, the potential channel position of the 2 4853-9853-2383, v. 2subsequent frequency based on the time elapsed to produce a calculated channel position for the potential sequence of RF channels; and 
determining, with the processor, the sequence of RF channels based on the potential sequence of RF channels; and 
receiving, with the antenna, the usage data by tuning the RF receiver, with the tuner of the RF receiver circuit, to a frequency based on the sequence of RF channels.

24. (Currently Amended) A system for capturing usage data of a usage area, wherein the usage area comprises an automatic meter reading (AMR) device configured to broadcast the usage data over a sequence of radio-frequency (RF) channels via a frequency-hopping spread spectrum signal, the system comprising: 
an RF receiver comprising: 
an antenna configured to receive the usage data from the AMR device on a first frequency and on a subsequent frequency; and 
an RF receiver circuit coupled to the antenna, the RF receiver circuit comprising: 
a tuner configured to tune the antenna to the first frequency and to the subsequent frequency; and 
a processor configured to determine the sequence of RF channels by: 
determining the sequence of RF channels with the RF receiver, wherein each RF channel of the sequence of RF channels comprises a frequency assigned to a channel position, the RF channels of the sequence of RF channels being sequenced based on the channel positions, wherein the processor is configured to determine the sequence of RF channels by: 
determining a potential sequence of RF channels based on potential bubble-up times, wherein the potential sequence of RF channels comprises potential frequencies assigned to potential channel positions, the RF channels of the potential sequence of RF channels being sequenced based on the potential channel positions, wherein the processor is configured to determine the potential sequence of RF channels by: 
determining, with the processor, a time elapsed between reception of a first usage data by the antenna and reception of a subsequent usage data by the antenna; and 
determining [[the]] a potential channel position of the subsequent frequency for the potential sequence of RF 74853-9853-2383, v. 2channels based on the time elapsed between the reception of the first usage data and the reception of the subsequent usage data by calculating the potential channel position of the subsequent frequency based on the time elapsed to produce a calculated channel position for the potential sequence of RF channels; and 
determining the sequence of RF channels based on the potential sequence of RF channels; and 
a gateway device coupled to the RF receiver and configured to transmit the usage data to a user computing device.  

25. (Currently Amended) An RF receiver for capturing usage data of a usage area, wherein the usage area comprises an automatic meter reading (AMR) device configured to broadcast the usage data according to a sequence of radio-frequency (RF) channels via a frequency-hopping spread spectrum signal once during a bubble-up time, the RF receiver comprising: 
an antenna configured to receive the usage data from the AMR device on a first frequency and on a subsequent frequency; and 
an RF receiver circuit coupled to the antenna, the RF receiver circuit comprising: 
a tuner configured to tune the antenna to the first frequency and to the subsequent frequency; and 
a processor configured to determine the sequence of RF channels by: 
determining the sequence of RF channels with the RF receiver, wherein each RF channel of the sequence of RF channels comprises a frequency assigned to a channel position, the RF channels of the sequence of RF channels being sequenced based on the channel positions, wherein the processor is configured to determine the sequence of RF channels by: 
determining a potential sequence of RF channels based on potential bubble-up times, wherein the potential sequence of RF channels comprises potential frequencies assigned to potential channel positions, the RF channels of the potential sequence of RF 8 4853-9853-2383, v. 2channels being sequenced based on the potential channel positions, wherein the processor is configured to determine the potential sequence of RF channels by: 
determining, with the processor, a time elapsed between reception of a first usage data by the antenna and reception of a subsequent usage data by the antenna; and 
determining [[the]] a potential channel position of the subsequent frequency for the potential sequence of RF channels based on the time elapsed between the reception of the first usage data and the reception of the subsequent usage data by calculating the potential channel position of the subsequent frequency based on the time elapsed to produce a calculated channel position for the potential sequence of RF channels; and 
determining the sequence of RF channels based on the potential sequence of RF channels.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claims 1 and 25, the claims are allowed for the reasons provide in the office action mailed in May 13, 2022.

In regards to claim 24, the claim is allowed for the same reasons provided for claims 1 and 25.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685